Citation Nr: 0941964	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-16 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis secondary to 
asbestos exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from March 1960 to July 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In July 2009, the Veteran appeared and testified at a 
videoconference hearing before the undersigned.  A copy of 
the transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran asserts that he currently has asbestosis 
secondary to asbestos exposure during service in the Navy.  
He contends that he served onboard ships as a machinist's 
mate which put in him in daily contact with asbestos.  
Additionally, he states that he was also a fireman onboard 
ships during service.  Service personnel records show that he 
served onboard the USS Estes and USS Fremont APA 44 during 
service.  Post-service treatment records note that the 
Veteran has a history of asbestos exposure and small 
calcified granulomas.  In May 2006, the Veteran was afforded 
a VA examination, the report of which noted a diagnosis of 
possible asbestosis due to exposure in ships boiler rooms.  A 
chest x-ray report at that time reflected that there was no 
acute lung disease.  On remand, the Veteran should be 
afforded another VA examination to clarify any current 
disability and to determine whether calcified granulomas 
noted in the lungs are due to asbestos exposure.  


Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
examination to ascertain the nature and 
etiology of any current lung disorder, 
including whether there are calcified 
granulomas in the Veteran's lungs.  All 
necessary diagnostic tests and studies 
should be accomplished to determine the 
nature of any current lung disability 
the Veteran may have.  

For any lung disorder found, including 
calcified granulomas, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
a 50 percent probability or greater) 
that any current lund disorder is 
causally or etiologically related to 
any injury or disease incurred in 
service, especially to exposure to 
asbestos.  

The claims file and a copy of this 
Remand must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims 
file was reviewed in conjunction with 
the examination.  The examiner should 
provide a rationale for all opinions 
provided. 

2.	Thereafter, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAMAE KREITLOW 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


